DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant filed a response to Restriction on 05/16/2022 with electing Group II (Claims 6-9, 15 and 17) without traverse and without prejudice to the non-elected claims of Group I (Claims 1-5, 10-14, 16).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7, 9, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al (US PG PUB 2019/0200872).

Regarding Claim 6, Matsuoka et al teach an image recognition method, applied to a client, the method (image recognition between smart device and user device; Figs 2B, 18 and ¶ [0067]-[0068], [0177]) comprising: sending a to-be-recognized image to a server side (image/video is captured on camera 118 of smart device 204 (1810) and sent to server side server system 164; Figs 1, 3, 18 and ¶ [0067]-[0068], [0075], [0078], [0177]), to cause the server side to determine a target front side image matching the to-be-recognized image according to the to-be-recognized image (camera 118 is positioned to face infant 602 and server will use facial recognition to locate face of infant in image live feed 1802 (examiner notes “matching” is of “the to-be-recognized image according to the to-be-recognized image” and is interpreted to only require identifying a “target front side” in an image); Fig 1, 3, 6 and ¶ [0067]-[0068], [0120]); and acquiring the target front side image sent by the server side and displaying the target front side image in a visualization area (a client device 220 (166) will communicate with server-side server system 164 to acquire live feed image data of infant 1802, displayed on user personal device 166; Figs 1, 2B, 6, 18, 20 and ¶ [0068], [0073], [0120], [0177], [0180], [0185]).  
Regarding Claim 7, Matsuoka et al teach the method according to claim 6 (as described above), wherein before acquiring the target front side image sent by the server side, the method further comprises: acquiring image recognition result information of the to-be-recognized image sent by the server side (the server 164 can send data (thermal image data, sleep disturbance data) 1804 and/or analysis of the data associated with the image to the user mobile device 166; Fig 18 and ¶ [0180]), and displaying the image recognition result information of the to-be-recognized image in the visualization area (the client mobile device 166 will display the data associated with the image; Fig 18 and ¶ [0180]).  
Regarding Claim 9, Matsuoka et al teach the method according to claim 6 (as described above), further comprising: Filing Date:September 18, 2020 acquiring image recognition result information of the target front side image sent by the server side (the server 164 can send data (thermal image data, sleep disturbance data) 1804 and/or analysis of the data associated with the infant face image to the user mobile device 166; Fig 18 and ¶ [0180]), and displaying the image recognition result information of the target front side image in the visualization area (the client mobile device 166 will display the data associated with the image; Fig 18 and ¶ [0180]).  

Regarding Claim 15, Matsuoka et al teach an electronic device (smart device 204 is any device of smart-home environment 100; Figs 1, 3 and ¶ [0078]), comprising: at least one processor (processing unit 302; Fig 3 and ¶ [0078]); and a memory (memory 306; Fig 3 and ¶ [0078], [0081]), wherein the memory stores instructions executable by the at least one processor (memory stores programs such as operating logic 320 (instructions) including procedures for performing tasks of smart-home environment connected with server system 164; Fig 3 and ¶ [0081]-[0082]), and the instructions, when executed by the at least one processor (operating logic 320 executed by processor; ¶ [0081]-[0082]), cause the at least one processor to perform the method according to claim 6 (¶ [0081]-[0082] and as described above).  

Regarding Claim 17, Matsuoka et al teach a non-transitory computer readable storage medium (memory 306 of smart device 204 includes a non-transitory computer readable storage medium; Fig 3 and ¶ [0078], [0081]), storing computer instructions (memory stores programs such as operating logic 320 (instructions) including procedures for performing tasks of smart-home environment connected with server system 164; Fig 3 and ¶ [0081]-[0082]), wherein the computer instructions, when executed by a computer (smart device 204 uses processor 302 to execute operating logic 320; Fig 3 and ¶ [0081]-[0082]), cause the computer to perform the method according to claim 6 (¶ [0081]-[0082] and as described above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US PG PUB 2019/0200872) in view of Li et al (CN 108933723).
Regarding claim 8, Matsuoka et al teach the method according to claim 6 (as described above) including acquiring the target front side image sent by the server side and displaying the target front side image in a visualization area (a client device 220 (166) will communicate with server-side server system 164 to acquire live feed image data of infant 1802, displayed on user personal device 166; Figs 1, 2B, 6, 18, 20 and ¶ [0068], [0073], [0120], [0177], [0180], [0185]).  
Matsuoka et al does not teach acquiring the target front side image sent by the server side in response to detecting a touch operation of a user on a toggle button in the visualization area, and toggling, in the visualization area, the to-be-recognized image in a form of animation transition to display the target front side image.  
Li et al is analogous art pertinent to the technology addressed in this application and teaches acquiring the target front side image sent by the server side in response to detecting a touch operation of a user on a toggle button in the visualization area (the front side (face) image of the person is sent from the server 530 to the client 511 on first terminal 510 when prompted by client interaction and an interactive image is displayed for a user in an interactive touch mode; Fig 3-6,  and ¶ [0081], [0083], [0087], [0093]-[0095]), and toggling, in the visualization area, the to-be-recognized image in a form of animation transition to display the target front side image (the play method is of an animation state that is switched (toggling) by a fade-in and fade-out method (animation transition) in the display of the image face (front); Fig 6 and ¶ [0193]-[0198]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Matsuoka et al with Li et al including acquiring the target front side image sent by the server side in response to detecting a touch operation of a user on a toggle button in the visualization area, and toggling, in the visualization area, the to-be-recognized image in a form of animation transition to display the target front side image.  Use of animation in a user interactive mode from touch operation allows for more client interaction in an interactive animate state, thereby increasing the interaction with using the invention as well as with additional clients, as recognized by Li et al (¶ [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (CN 110136236) teaches an image processing method with face recognition and a personalized texture switching operation capable of displaying animation based on the face image.
	Wei et al (CN 110069652) teaches a image data analysis method and device including detection of a target front side with face recognition processing and analyzing the image with image and data analysis displayed to the user with use of a touch panel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667    

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667